Citation Nr: 1117768	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  07-00 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for mental disorder(s) other than PTSD, to include depression.  


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1974 to February 1976.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

In a December 2008 decision, the Board denied the benefits on appeal.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (CAVC).  In October 2010, the CAVC issued a Memorandum Decision (Decision) in which it vacated the Board's December 2008 decision and remanded the appeal to the Board for compliance with instructions provided in the Decision.

On his December 2006 VA Form 9, the Veteran requested a hearing before the Board.  The hearing was scheduled for February 13, 2008, at the Las Vegas RO.  However, the Veteran did not report for the hearing, and no request for postponement was received and granted prior to the hearing date.  Under 38 C.F.R. § 20.704(d), when a veteran fails to appear for a scheduled hearing and no request for postponement is received, the claim is processed as though the request for hearing had been withdrawn.  

In May 2008, after his case had been certified to the Board by the RO, the Veteran submitted an additional VA Form 9 in which he indicated he wanted a Board hearing.  However, the Veteran has not submitted a statement providing good cause as to why he did not attend the February 2008 hearing, and why a new hearing should be scheduled.  Rule of Practice 704, at 38 C.F.R. § 20.704, requires that an appellant who wishes to reschedule a hearing must do so at least two weeks prior to the scheduled date for the hearing, or, if the hearing date has passed, must file a motion for a new hearing within 15 days of the originally scheduled hearing date, and must explain why a timely request to reschedule was not submitted.  The Veteran in this case did neither, and has not shown good cause as to why a new hearing should be scheduled.  The Board therefore finds that all due process has been satisfied with respect to the Veteran's right to a hearing, and a rescheduled hearing is not warranted.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

As much as the Board would prefer to resolve the appeal at this time, preliminary review reveals that the information in the record before us is inadequate to make an informed determination, and discloses a need for further development prior to final appellate review.  In this regard, the Board is of the opinion that VA's duty to assist includes affording the Veteran new VA examinations under the facts and circumstances of this case.

VA will provide a medical examination which includes a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  An examination is deemed "necessary" if the evidence of record (lay or medical) includes competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 U.S.C.A. §5103A(d)(2).  

First, the Veteran contends that he contracted hepatitis C during active service.  Specifically, he believes that it was due to inoculations administered via jet gun, asserting that he does not have any of the common risk factors for hepatitis C.  

The evidence demonstrates that he was diagnosed with hepatitis C in 1998 while he was incarcerated (according to a 2006 VA examination report).  Records from Fremont Medical Center indicate that he said he had been diagnosed with hepatitis C four years prior, and requested a blood test to confirm the diagnosis in January 2004.  A blood test conducted the following month did confirm the presence of the virus.  

In October 2005, a nurse at the Gastroenterology Center of Nevada wrote that she was treating the Veteran for his hepatitis C, which he contracted during his Vietnam era military service.  He had no other risk factors such as tattoos or piercings, and he denied use of intravenous drugs or intranasal cocaine.  The nurse said he therefore most likely contracted the virus due to the military medical and dental procedures in service, and said the 30-year progression of the disease is accurate with the timeline for presenting symptoms.  The nurse therefore concluded that it is likely or more probable than not that it is linked to military service.  She did not provide any explanation as to what "the military medical and dental procedures at the time" meant.  

The February 2006 VA examiner assessed hepatitis C, noting that the Veteran had not had any blood transfusions and did not have any tattoos.  Moreover, he said the source of the hepatitis was uncertain, though he had had more than one sexual partner, and it was possible that that may have been the contracting source.  However, the examiner did not render a more definitive nexus opinion.  The CAVC found that, for this reason, the examination was inadequate.  

Therefore, the Board finds that a new VA examination is necessary to obtain an opinion as to whether it is at least as likely as not that the Veteran's hepatitis C was contracted during active service, as the October 2005 explanation as to etiology of the disease is inadequate as it does not contain sufficient rationale, and the 2006 VA examiner provided no nexus opinion at all.    

Next, the Veteran contends that he has PTSD that is related to active service.  There is only one documented diagnosis of PTSD in the claims folder.  In October 2006, Dr. D.A.O. at the Las Vegas VA Medical Center (VAMC) conducted a Mental Impairment Questionnaire that stated the Veteran was participating in a weekly PTSD program at the VAMC.  The doctor assessed PTSD on Axis I of the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders (4th ed. 1994) (DSM-IV) diagnosis chart.  However, no other treatment providers have diagnosed PTSD.

The remainder of the medical documentation associated with the claims file is replete with mental health diagnoses other than PTSD, namely depression and anxiety disorder, that appears to be related to his interferon treatment for his hepatitis.  The March 2006 VA examiner also assessed adjustment disorder on Axis I of the DSM-IV diagnosis chart.  

The CAVC determined that remand was necessary to consider whether the other psychiatric diagnoses in the record are related to active service pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In that precedent decision, the CAVC held that the scope of a service connection claim for a mental disability is not restricted to the specific diagnosis alleged by the claimant, but includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and other information of record.  

However, the information before us is inadequate to make a determination as to whether the other psychiatric diagnoses are related to active service, as there are no competent nexus opinions in the claims file.  Therefore, the Board finds that a VA examination is necessary to determine whether any of the Veteran's various psychiatric diagnoses are related to active service.  

Moreover, in light of the October 2006 diagnosis of PTSD made by a VA doctor, the Board finds that remand is also necessary to determine whether the Veteran has a diagnosis of PTSD in compliance with 38 C.F.R. § 4.125(a).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders (4th ed. 1994) (DSM-IV).  In addition, an opinion should be obtained as to whether the Veteran's claimed stressors support such a diagnosis.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with a VA physician with regard to the causation or etiology of his current hepatitis C.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a complete rationale for any opinion expressed should be provided.  The claims file, to include a copy of this Remand, must be made available to the examiner for review of the medical history in conjunction with the examination, and the examination report should reflect that such review was accomplished.   

a.  The examiner should address the issue of whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's currently diagnosed hepatitis C was incurred during or caused by active service, or whether such incurrence is unlikely (i.e., less than a 50-50 probability).  The examiner must provide an explanation for the opinion reached, and should assume the Veteran's accounts of his in-service jet gun inoculations are true.

b.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

c.  If the opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.

2.  Schedule the Veteran for an examination by a VA psychologist or psychiatrist knowledgeable in assessing PTSD to determine whether the Veteran has PTSD as defined by the criteria in the American Psychiatric Association manual, DSM-IV, based upon his claimed in-service stressor(s).  Any and all studies deemed necessary, including psychological examination and/or testing, should be completed.  The claims file, including a copy of this Remand, must be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such review was accomplished.  

a.  The examiner should be requested to provide an opinion as to whether it is at least as likely as not (i.e., to a degree of probability of 50 percent or more) that the Veteran's claimed in-service stressor(s), if accepted as true, was (were) sufficient to have caused the current psychiatric symptoms, or whether such causation is unlikely (i.e., a probability of less than 50 percent).  The examiner is also requested to determine whether it is at least as likely as not that the diagnostic criteria to support a diagnosis of PTSD have been satisfied by both the in-service stressor(s) and the current symptomatology, consistent with the DSM-IV, or whether it is unlikely (i.e., a probability of less than 50 percent) that those criteria have been met.

b.  If the Veteran is found to have PTSD, the examiner is requested to identify the diagnostic criteria, including the specific stressor(s) supporting the diagnosis, and the current manifestations which distinguish that diagnosis from other psychiatric disorders.  

c.  If the Veteran is found to have a psychiatric disorder other than PTSD, the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., to a degree of probability of 50 percent or more), or unlikely (i.e., a probability of less than 50 percent) that any currently diagnosed psychiatric disorder is causally related to the Veteran's military service.

d.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

e.  If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.

3.  When the development requested has been completed, the hepatitis C and PTSD/mental disorder claims should again be reviewed by the RO on the basis of the additional evidence, and readjudicated in light of the holding in Clemons v. Shinseki, supra.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of th1e Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

